         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 A ROYAL FLUSH, INC.,
      Plaintiff,

        v.
                                                       No. 3:18-cv-01206 (VAB)
 ANIS ARIAS,
       Defendant.

RULING AND ORDER ON MOTION TO ENFORCE STIPULATED JUDGMENT AND
         CROSS-MOTION TO REFORM STIPULATED JUDGMENT

       A Royal Flush, Inc. (“Plaintiff”) has moved to enforce the stipulated judgment against

Anis Arias (“Defendant”), and Mr. Arias has moved to reform the stipulated judgment. A Royal

Flush alleges that Mr. Arias violated the restrictive covenant and quarterly reporting

requirements of the stipulated judgment, and moves for a finding of contempt under Federal Rule

of Civil Procedure 70. Pl.’s Mot. to Enforce Stipulated J. at 2–3, ECF No. 75 (Dec. 5, 2019).

       In his cross-motion, Mr. Arias alleges that the duration of the restrictive covenant in the

stipulated judgment was a mistake and should be reformed under Federal Rule of Civil

Procedure 60. Mem. of Law in Opp’n to Pl.’s Mot. for Contempt and in Supp. of Cross-Mot. to

Reform Stip. J. at 2, ECF No. 80-1 (January 13, 2020). He also claims that A Royal Flush

waived the quarterly reporting requirement by failing to request them. Id. at 12-13.

       For the following reasons, the motion to enforce is GRANTED and the cross-motion to

reform is DENIED.

       For the violation of the Stipulated Judgment’s requirement to submit quarterly reports,

Mr. Arias is ORDERED to pay the sum of $1,500.00 to A Royal Flush as a sanction by

September 4, 2020.




                                                 1
         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 2 of 22



   I.      BACKGROUND

        The Court assumes familiarity with the underlying record of this case.

        Until July 13, 2018, Mr. Arias had been employed for over four years by A Royal Flush,

a portable toilet and restroom trailer business. Ex. A: Compl. ¶¶ 3, 4, 28, Notice of Removal,

ECF No. 1 at 9 (July 20, 2018) (“Compl.”). On July 13, 2018, he left A Royal Flush to work for

United Site Services, Inc. (“United Site Services” or “USS”), a competitor and allegedly the

largest portable toilet company in the country. Id. ¶¶ 5, 28. United Site Services tried to hire Mr.

Arias several times in the past, and as a result, A Royal Flush and Mr. Arias twice renegotiated

the terms of Mr. Arias’ employment. Id. ¶¶ 10, 12, 18, 21.

        On December 28, 2017, Mr. Arias and A Royal Flush entered into a Restrictive

Covenants Agreement (“RCA”), which prohibited him from competing with A Royal Flush for

one year in exchange for a raise, promotion, and bonus. Id. ¶¶ 14, 16, 17.

        On or about June 29, 2018, Mr. Arias allegedly informed A Royal Flush that he was

again approached by USS. Id. ¶ 18.

        On July 11, 2018, the parties subsequently negotiated and entered into the Employment

Agreement. Id. ¶¶ 20–22. The Employment Agreement allegedly “met and exceeded

Defendant’s initial demands” and contained a confidentiality clause, requiring Mr. Arias to “keep

confidential Plaintiff’s confidential information,” id. ¶¶ 23–24; a one-year noncompete

provision, prohibiting Mr. Arias “from competing with the Plaintiff for a period of one year,” id.

¶ 25; and a two-year noncompete provision, prohibiting Mr. Arias “from competing with the

Plaintiff on behalf of USS for a period of two years,” id. ¶ 26.

        On July 13, 2018, Mr. Arias “advised Plaintiff that he was resigning . . . and taking

employment with USS effective on July 16, 2018.” Id. ¶ 28.



                                                 2
          Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 3 of 22



         On July 16, 2018, A Royal Flush filed a Complaint against Mr. Arias before the

Connecticut Superior Court, alleging breach of contract; breach of the duty of loyalty; breach of

confidentiality; breach of the Connecticut Unfair Trade Secrets Act (“CUTSA”); and breach of

the Connecticut Unfair Trade Practices Act (“CUTPA”). Compl. ¶¶ 28–34.

         On July 20, 2018, Mr. Arias removed the action to this Court. Notice of Removal.

         On July 30, 2018, A Royal Flush moved for a preliminary injunction against Mr. Arias to

enforce the written agreements between the parties. Mot. for Prelim. Inj., ECF No. 11 (July 30,

2018). This Court concluded that “[t]he [2017] Restrictive Covenants Agreement shall be

enforceable against Mr. Arias [] until July 13, 2019.” A Royal Flush v. Arias, No. 3:18-cv-01206

(VAB), 2018 WL 4539677, at *13 (D. Conn. Sept. 21, 2018). But “[b]ased on the evidence of

testimony, there was never mutual assent to a definitive version of the July 11, 2018

Employment Agreement.” Id. at 12. As a result, the 2018 EA could not be enforceable.

         On December 7, 2018, the parties moved for the Court to enter on the docket the agreed-

to stipulated judgment (“Stipulated Judgment”). Joint Mot. for J., ECF No. 71 (Dec. 7, 2018).

         On December 28, 2018, the Court granted the motion, Order, ECF No. 72 (Dec. 28,

2018), and entered the Stipulated Judgment on the docket, Stip. J., ECF No. 73 (December 28,

2018).

         The Stipulated Judgment included a money judgment against Mr. Arias in the amount of

$1,500.00, Stip. J. at 1, and, inter alia, enjoined Mr. Arias from competing with A Royal Flush

for one year and from specifically competing with United Site Services in Connecticut,

Massachusetts, New York, New Jersey, and Pennsylvania for two years, id. at 2. The Agreement

did permit Mr. Arias to work for United Site Services, but only on the West Coast. Stip. J. at 3.




                                                 3
           Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 4 of 22



          The Agreement required Mr. Arias to “submit statements, under oath, to the A Royal

Flush, through counsel, beginning on February 20, 2019 and every three months thereafter

through July 14, 2020, attesting to his compliance with this Stipulated Judgment.” Stip. J. at 3.

          On December 2, 2019, A Royal Flush sought to enforce the Stipulated Judgement and to

find Mr. Arias in contempt against Mr. Arias, and claimed that Mr. Arias breached the terms of

the Stipulated Judgment. Notice of Mot., ECF No. 75 (Dec. 5, 2019): Pl.’s Mem. of Law to

Enforce Stip. J., ECF No. 75-1 (Dec. 5, 2019) (“Pl.’s Mem.”).

          On January 10, 2020, Mr. Arias filed a cross-motion 1 opposing A Royal Flush’s motion

and seeking to reform the Stipulated Judgment. Notice of Mot., ECF No. 80 (Jan. 13, 2020);

Mem. of Law in Opp’n to Pl.’s Mot. for Contempt and in Supp. of Cross-Mot. to Reform Stip. J.,

ECF No. 80-1 (January 13, 2020) (“Def.’s Opp’n and Cross-Mot.”).

          On February 3, 2020, A Royal Flush opposed Mr. Arias’s cross-motion. Pl.’s Mem. of

Law in Opp’n to Def.’s Opp’n and Cross-Mot. and in Further Supp. of Pl.’s Mot. for Contempt,

ECF No. 84 (Feb. 3, 2020) (“Pl.’s Reply”).

    II.      STANDARD OF REVIEW

             A. Review of Stipulated Judgments

          “As a general rule, once a federal court has entered judgment, it has ancillary jurisdiction

over subsequent proceedings necessary to vindicate its authority, and effectuate its decrees.”

Dulce v. Dulce, 233 F.3d 143, 146 (2d Cir. 2000) (internal quotations omitted) (citing Peacock v.


1
  Although Mr. Arias seeks relief under Rule 60 of the Federal Rules of Civil Procedure, the Court construes his
motion as a motion for reconsideration under either Local Rule 7(c) or Rule 59 of the Federal Rules of Civil
Procedure, although there is no difference in the underlying legal standard in reviewing either motion. See Kelly v.
Honeywell Int’l, Inc., No. 3:16-cv-00543 (VLB), 2017 WL 6948927, at *2 (D. Conn. May 25, 2017) (“A motion for
reconsideration filed under Local Rule 7(c) is equivalent as a practical matter to a motion for amendment of
judgment under Fed. R. Civ. P. 59(e).” (citing City of Hartford v. Chase, 942 F.2d 130, 133 (2d Cir. 1991)). “[E]ach
seeks to reopen a district court’s decision on the theory that the court made mistaken findings in the first instance.”
City of Hartford, 942 F.2d at 133. The Court also will address the applicability of Rule 60 of the Federal Rules of
Civil Procedure, to the extent necessary.

                                                           4
         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 5 of 22



Thomas, 516 U.S. 349, 356 (1996)). This jurisdiction includes proceedings to enforce a

judgment. See id. (“As a result of its entry of judgment . . . the district court possessed ancillary

jurisdiction to enforce the judgment through supplementary proceedings.”).

        “A consent decree is primarily a means by which parties settle their disputes without

having to bear the financial and other costs of litigating.” Local No. 93, Int’l Ass’n of

Firefighters v. Cleveland, 478 U.S. 501, 528 (1986). These judgments closely resemble contracts

because “their terms are arrived at through mutual agreement of the parties.” Kozlowski v.

Coughlin, 871 F.2d 241, 245 (2d Cir. 1989) (citing Cleveland, 478 U.S. at 519). Consequently, a

party may not avoid the bargained-for obligations of a consent decree merely because it did not

bring the dispute to trial. Id.

            B. Motion for Relief from Judgment

        Rule 59(e) of the Federal Rules of Civil Procedure allows a party to move to “alter or

amend a judgment” no later than 28 days after the entry of the judgment. Courts consider a

motion made under Rule 59(e) of the Federal Rules of Civil Procedure a motion for

reconsideration. See Krohn v. N.Y. City Police Dep’t., 341 F.3d 177, 179 (2d Cir. 2003) (noting

that a party timely filed for reconsideration under Fed R. Civ. P. 59(e)).

         “The standard for granting [a motion for reconsideration] is strict, and reconsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted). Indeed, “[m]otions for reconsideration shall not be routinely filed and shall

satisfy the strict standard applicable to such motions.” D. Conn. L. Civ. R. 7(c); see also Kolel

Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d Cir. 2013) (“It



                                                  5
         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 6 of 22



is well-settled that a party may move for reconsideration and obtain relief only when the

defendant identifies ‘an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.’” (quoting Virgin Atl. Airways,

Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

       “Reconsideration is not intended for the court to reexamine a decision or the party to

reframe a failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir. 2018) (citing

Questrom v. Federated Dep’t Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000)). “A motion for

reconsideration ‘is not a vehicle for relitigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple[.]’”

Mandell v. Doloff, No. 3:17-cv-01282-MPS, 2018 WL 3677895, at *1 (D. Conn. Aug. 2, 2018)

(quoting Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as

amended (July 13, 2012) (internal citation and quotation marks omitted)); accord Shrader, 70

F.3d at 257 (“[A] motion to reconsider should not be granted where the moving party seeks

solely to relitigate an issue already decided.”).

       Federal Rule of Civil Procedure 60(b) permits a movant to avoid the effect of a final

judgment on the following bases:

               (1) mistake, inadvertence, surprise, or excusable neglect;
               (2) newly discovered evidence that, with reasonable diligence, could
               not have been discovered in time to move for a new trial under Rule
               59(b);
               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;
               (4) the judgment is void;
               (5) the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or vacated; or
               applying it prospectively is no longer equitable; or
               (6) any other reason that justifies relief.




                                                    6
           Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 7 of 22



Fed. R. Civ. P. 60(b). “The decision whether to grant a party’s Rule 60(b) motion is committed

to the ‘sound discretion’ of the district court[.]” Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012)

(citation omitted). “A Rule 60 motion ‘may not be used as a substitute for appeal’ . . . a claim

based on legal error alone is inadequate.” Nelson v. City of Stamford, 2012 WL 3155999, at *2

(D. Conn. Aug. 3, 2012) (quoting United Airlines, Inc. v. Brien, 588 F.3d 62 (2d Cir. 2009)).

             C. Motion to Enforce Judgment for Specific Act

          Under Rule 70, a court may enforce a judgment by ordering a disobedient party “to

perform any other specific act [after] the party fail[ed] to comply within the time specified” or by

holding the disobedient party in contempt, also known as the contemnor. Fed. R. Civ. P. 70(a),

(e). “A contempt order is warranted only where the moving party establishes by clear and

convincing evidence that the alleged contemnor violated the district court’s edict.” King v. Allied

Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995) (citing Hart Shaffner & Marx v. Alexander’s

Dep’t Stores, Inc., 341 F.2d 101, 102 (2d Cir. 1965)). In the Second Circuit, the movant

requesting a finding of contempt must establish that (1) the order that the contemnor failed to

comply with is clear and unambiguous; (2) the proof of noncompliance is clear and convincing;

and (3) the contemnor has not diligently attempted to comply in a reasonable manner. Id. (citing

N.Y. State Nat’l Org. for Women v. Terry, 886 F.2d 1339, 1351 (2d. Cir. 1989)).



   III.      DISCUSSION

          A Royal Flush alleges that Mr. Arias breached the terms of the Stipulated Judgment by

working for United Site Services in Connecticut, and failing to affirm under oath and in writing

to A Royal Flush that he was in compliance with the Stipulated Judgement. Pl.’s Mem. at 3. A




                                                  7
         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 8 of 22



Royal Flush alleges that, on separate occasions, a hired private investigator and an employee

each observed Mr. Arias working for United Site Services in Connecticut. Id.

       Mr. Arias argues that that the two-year noncompete clause as to his employment with

United Site Services, as set forth in the Stipulated Judgment, is legally unenforceable for lack of

mutual assent and agreement. Def.’s Opp’n and Cross-Mot. at 12. Mr. Arias also claims that

because A Royal Flush did not request the sworn statements of compliance from him, that

requirement was waived. Id.

       The Court addresses both issues in turn, starting with the reformation issue.

           A. Reformation of the Stipulated Judgment

       Under Connecticut law, courts may reform agreements between parties only if the

agreement does not express the true intentions of the parties “as the result of a mistake, or

mistake of one party coupled with actual or constructive fraud, or inequitable conduct on the part

of the other.” Lopinto v. Haines, 185 Conn. 527, 531 (1981) (quoting Moffett, Hodgkins &

Clarke Co. v. Rochester, 178 U.S. 373, 385 (1900)). “To prevail in a case for reformation, it

must appear that the writing, as reformed, will express what was understood and agreed to by

both parties.” Western World Ins. Co. v. Mason Real Estate Invs, No. 3:16-cv-1858 (DJS), 2019

WL 1754228, at *6 (D. Conn. Mar. 4, 2019) (quoting Kaplan v. Scheer, 192 Conn. App. 488,

500 (2018)) (internal quotation marks and alterations omitted).

       A Royal Flush argues that Mr. Arias failed to comply with the Stipulated Judgment’s

provisions. Pl.’s Mem. at 3. A Royal Flush asserts that Mr. Arias was working for United

Site Services in Connecticut, a prohibition until July 14, 2020. Id. According to A Royal Flush,

Mr. Arias’s “ongoing refusal to comply with the Stipulated Judgment and his contemptuous

conduct” entitles it to a finding of civil contempt against Mr. Arias. Id.



                                                  8
         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 9 of 22



        In response, Mr. Arias seeks to reform the Stipulated Judgment on the grounds of equity,

waiver, and laches. Def.’s Opp’n and Cross-Mot. at 2. In Mr. Arias’s view:

                [t]he parties’ use of a Restrictive Covenant with an end date of July
                14, 2020 in the Stipulated Judgment, derived from a proposed
                contract which the Court specifically and repeatedly found to be
                legally unenforceable for lack of mutual assent and agreement, was
                clearly a mistake and should be declared such by this Court.

Id. at 12. As a result, according to Mr. Arias, a two-year restrictive covenant on his employment

with United Site Services is unreasonable as a matter of law. Id. at 13–14.

        In reply, A Royal Flush contends that “Defendant erroneously describes [the Stipulated

Judgment] as an extension of a previous agreement between the parties.” Pl.’s Reply at 8.

Further, A Royal Flush opposes Mr. Arias’s equitable arguments and motion to reform the

Stipulated Judgment under Rule 60 because according to A Royal Flush, Mr. Arias cannot

“contradictorily now claim, such ‘give and take’ negotiations did not occur or that said

Stipulated Agreement, which Defendant signed upon advice of counsel is unconscionable is

disingenuous.” Id. at 9. A Royal Flush seeks “a new two-year restrictive covenant commencing

the date of the Court’s order” as additional relief. Id. at 15.

        The Court agrees, in part.

        Mr. Arias’s motion relies primarily on a misunderstanding of this Court’s previous ruling

concerning the July 11, 2018 Employment Agreement. According to Mr. Arias, this Court

“specifically and repeatedly ruled that a 2-year specialized restriction as to USS was

unenforceable.” Def.’s Opp’n and Cross-Mot. at 7.

        While this Court did find that there was “never mutual assent to a definitive version of

the July 11, 2018 Employment Agreement . . . . [but] [r]ather, there was a purported agreement




                                                   9
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 10 of 22



by each party to different terms that were never fully accepted and adopted by the other party,”

that conclusion was based on specific evidence:

               On July 10, 2018, Thomas Butler, Chief Executive Officer of A
               Royal Flush, sent Mr. Arias by e-mail an employment agreement to
               work as the Regional Manager of A Royal Flush’s New York
               Region. This proposal included a salary increase, a guaranteed
               bonus, use of an employer vehicle, tuition reimbursement, and
               eligibility to participate in the employer’s stock option plan. Thomas
               Butler signed the agreement assenting to these terms, but Mr. Arias
               never did, at least with respect to all of the terms.

               Instead, Mr. Arias responded with an e-mail on July 11, 2018, which
               contained an attachment with handwritten edits to the original
               employment agreement that modified and initialed changes to his
               base salary, tuition reimbursement provision, stock option
               provision, and two modifications to separation pay provisions. Mr.
               Arias signed this proposal assenting to these new contract terms and
               sent the new terms to Thomas Butler and Timothy Butler by e-mail.
               But neither Thomas nor Timothy Butler signed this agreement.

               On July 12, 2018, the agreement was modified once again. On that
               day, Thomas Butler sent Mr. Arias by e-mail another employment
               agreement, where the updated proposal adopted Mr. Arias’
               modifications to his base salary, tuition reimbursement, and one of
               his modifications to separation pay provisions. But two of Mr.
               Arias’ modifications were not adopted: the second separation pay
               provision and the stock options provision. Thomas Butler signed this
               version of the proposal, but Mr. Arias never did.

A Royal Flush, 2018 WL 4539677, at *12 (citations omitted). Mr. Arias incorrectly states that

because the 2018 RCA was unenforceable, any two-year restrictive covenant as to his USS

employment would be unenforceable. See Def.’s Opp’n and Cross-Mot. at 14.

       In evaluating the reasonableness of a restrictive covenant, courts consider five factors:

“(1) the length of time the restriction operates; (2) the geographical area covered; (3) the fairness

of the protection accorded to the employer; (4) the extent of the restraint on the employee's

opportunity to pursue his occupation; and (5) the extent of interference with the public's

interests.” Robert S. Weiss & Assocs., Inc. v. Wiederlight, 208 Conn. 525, 529 n.2 (1988) (citing

                                                 10
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 11 of 22



Scott v. General Iron & Welding Co., Inc., 171 Conn. 132, 137 (1976)); see also S. Home Care

Servs., Inc. v. Visiting Nurse Servs., Inc. of S. Conn., No. 3:13-cv-792 (RNC), 2014 WL

12756150, at *2 (D. Conn. March 13, 2014) (citing to the five prong test of Scott, 171 Conn. at

137). Under this assessment, “time and geographic restrictions in a covenant not to compete are

valid if they are reasonably limited and fairly protect the interests of both parties[.]” Wiederlight,

208 Conn. at 529.

       In finding that A Royal Flush established irreparable harm sufficient for a preliminary

injunction, this Court noted the necessity of a restrictive covenant as to Mr. Arias’s employment

with United Site Services:

               Here, the testimony and affidavits submitted by A Royal Flush
               demonstrate an irreparable harm based on Mr. Arias’s ability to use
               proprietary information to assist [USS] in gaining market share in A
               Royal Flush’s geographic areas of operation . . . .

               Mr. Arias’ employment with United Site Services and knowledge
               sharing with the company could lead directly to a dilution of market
               share due to customer loss and corresponding loss of goodwill in
               those service areas where A Royal Flush operates. And the long-
               term loss of customers, permanent loss of revenues, and the loss of
               referral business from clients add to the likelihood of
               A Royal Flush’s irreparable injury. Mr. Arias’ knowledge is highly
               valuable to both employers and the nature of the industry place a
               high value on the knowledge and experience Mr.
               Arias accumulated, while working for A Royal Flush. But the
               irreparable harm would be limited to only those states where
               A Royal Flush operates . . . .

               While, on this record, there is no evidence that any confidential
               information has been disclosed or that any impermissible activity
               within A Royal Flush’s places of operation occurred,
               A Royal Flush nevertheless is entitled to an injunction in order to
               clarify to Mr. Arias, as well as United Site Services, what
               Mr. Arias may and may not do until the expiration of this Restrictive
               Covenants Agreement.

A Royal Flush, 2018 WL 4539677, at *10–11.



                                                 11
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 12 of 22



       The restrictive covenant in the Stipulated Judgment bound Mr. Arias through July 14,

2020, from “engag[ing] in any business activity or legally, equitably or beneficially, directly or

indirectly, participate in any capacity . . . where such activity or capacity would be in

competition with A Royal Flush . . . in the following areas: Connecticut, Massachusetts, New

York, New Jersey and Pennsylvania.” Stip. J. at 2.

       Based on this record, which includes the testimony provided to the Court previously,

there is nothing to suggest that the restrictive covenant in the Stipulated Judgment, as agreed-to

by the parties, is unreasonable, based on the fairness of protection accorded to A Royal Flush,

the extent of the restraint on Mr. Arias’s ability to pursue his occupation, and the extent of

interference with the public interest. See A Royal Flush, 2018 WL 4539677, at *11 (“Indeed,

[Mr. Arias’s] voluntary assent to restricted employment opportunities weights against him in the

balance of equities.” (internal citations omitted)).

       Furthermore, neither the length of time of the restriction operates nor the geographical

area covered support Mr. Arias’s arguments for reformation. A Royal Flush has offices and does

business in Connecticut, Massachusetts, New Jersey, Pennsylvania and New York, A Royal

Flush, 2018 WL 4539677, at *1, and the restrictive covenant only covers those states. See Ticor

Title Ins. Co. v. Cohen, 173 F.3d 63, 73 (2d Cir. 1999) (“The main limitation on covenants not to

compete is that they will be enforced only to the extent necessary to protect the employer’s

legitimate interests.” (citing Reed, Roberts Assoc., Inc. v. Strauman, 40 N.Y.2d 303, 386

(1976)). Consequently, the Court concludes that the Stipulated Judgment’s restrictive covenant is

reasonable.

       Mr. Arias’s remaining arguments under Rule 60(b) are equally unpersuasive, and

seemingly relies primarily on mistake as a defense. See Aria Decl. ¶¶ 3, 4, 11, 12, 14. Mr. Arias



                                                  12
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 13 of 22



both claims that he was “mistaken that the unenforceable date was a moot issue and

unimportant,” Arias Decl. ¶ 12, and that he “would not have simply accepted the otherwise

unenforceable 2020 RCA date” had he been “able to foresee the changes in management at USS

or that [he] would be ordered to change his duties” such that he was in violation of the Stipulated

Judgment, Def.’s Opp’n and Cross-Mot. at 9.

       The right to reformation requires mutual, not unilateral mistake. See Greenwich

Contracting Co. v. Bonwit Const. Co,, 156 Conn. 123, 127 (1968) (“If the right to reformation is

grounded solely on mistake, it is required that the mistake be mutual”). Mr. Arias admits

agreeing to the two-year geographic restriction, Arias Decl. ¶ 4, but alleges that he “honestly

completely forgot about the specific terms of the Stipulated Judgment,” id. ¶ 11. These facts do

not support a finding of mutual mistake, but demonstrate a unilateral mistake, which does not

justify reformation of the Stipulated Judgment. See Lopinto, 185 Conn. at 533–34 (noting that

reformation for mistake or fraud requires “evidence of a very high order’ to overcome . . . ‘the

heavy presumption that a deliberately prepared and executed written instrument manifested the

true intention of the parties” (citing George Backer Mgmt. Corp. v. Acme Quilting Co., 46

N.Y.2d 211, 219 (1978)).

       In addition, Mr. Arias also alleges reformation for misrepresentations and/or fraud, Def.’s

Opp’n and Cross-Mot. at 10–11, and appears to suggest that the bargaining process was unfair.

See e.g., id. at 12 (“The ARF plaintiff, owned and managed by attorneys at law, cannot establish

any exchange of extra-substantial consideration given to Mr. Arias in exchange for the extension

of the 2017 RCA for a full year beyond its clear terms.”).

       A Rule 60(b)(3) motion must be made “no more than a year after the entry of judgment

or order of the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). “This limitations period is



                                                 13
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 14 of 22



‘absolute.’” Warren v. Garvin, 219 F.3d 111, 114 (2d Cir. 2000) (quoting 12 JAMES WM.

MOORE, Moore’s Federal Practice ¶ 60.65[2][a], at 60–200 (3d ed. 1997)). The Stipulated

Judgment was entered on the docket on December 28, 2018, and Mr. Arias made his cross-

motion more than a year later, on January 13, 2020, which makes it untimely.

       Even if Mr. Arias’s motion was timely, “a Rule 60(b)(3) motion cannot be granted absent

clear and convincing evidence of material misrepresentations and cannot serve as an attempt to

relitigate the merits.” Fleming v. N.Y. Univ., 865 F.2d 478, 484 (2d Cir. 1989) (citing Mastini v.

Am. Tel. & Telegraph Co., 369 F.2d 387, 379 (2d Cir. 1966)). Mr. Arias presents no facts that

support such a finding. See Sturm v. Harb. Dev., LLC, 298 Conn. 124, 142 (2010) (“The essential

elements of an action in common law fraud, as we have repeatedly held, are that: (1) a false

representation was made as a statement of fact; (2) it was untrue and known to be untrue by the

party making it; (3) it was made to induce the other party to act upon it; and (4) the other party

did so act upon that false representation.” (internal citations omitted)).

       Indeed, Mr. Arias’s voluntary assent to restricted employment opportunities does not

relinquish him from them thereafter. Mr. Arias and his counsel admit that they freely negotiated

and agreed to the two-year restriction for the Stipulated Judgment. See Def.’s Opp’n and Cross-

Mot. at 7 (“The Plaintiff insisted on a 2-year restriction pertaining to USS . . . .” to which Mr.

Arias’s attorney “took the path of least resistance and simply allowed Arias to stipulate to a 2-

year RCA as to USS.”); cf. JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir.

2004) (discussing adhesion contracts as ones “formed as a product of a gross inequality of

bargaining power between parties” although it was not “wholly clear” that was plaintiff’s

argument); Russell Pub. Grp., Ltd. v. Brown Printing Co., No. 13-civ-5193 (SAS), 2014 WL

6790762, at *7 (S.D.N.Y. Dec. 2, 2014) (“[N]or is there any evidence of [defendant] having had



                                                  14
         Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 15 of 22



an unfair bargaining position. All indications show that the [] Agreement . . . was the result of

fair bargaining and mutual assent.”).

        Nor has Mr. Arias demonstrated any “extraordinary circumstances” required for Rule

60(b)(6). See Gonzalez v. Crosby, 545 U.S. 524, 537–38 (2005) (citing Ackermann v. United

States, 340 U.S. 193, 195 (1950)) (discussing the extraordinary-circumstances requirement of

60(b)(6)). As A Royal Flush notes, if Mr. Arias “felt a two-year restrictive covenant was not

reasonable, the time to have raised the issue was prior to entering into the Stipulated Judgment,

not nearly thirteen [] months after the Court so-ordered the agreement.” Pl.’s Reply at 3.

        Under Connecticut law, “[c]ourts do not rewrite contracts for the parties,” but will instead

bind parties to express terms of their contract absent countervailing policy considerations. Szydlo

v. United States, No. 3:16-cv-0127 (VLB), 2017 WL 125016, at *6 (D. Conn. Jan 12., 2017)

(citing Herbert S. Newman and Partners, P.C. v. CFC Const. Ltd. P’ship, 236 Conn. 750, 762

(1996)). This Court declines to relinquish Mr. Arias from the terms of the Stipulated Judgment,

which the parties freely negotiated and agreed on. A motion for reconsideration allows a party to

seek error correction; it does not permit a party to re-write history. See Barham v. Wal-Mart

Stores, Inc., No. 3:12-cv-1361 (VAB), 2018 WL 3213289, at *3 (D. Conn. June 29, 2018).

        Accordingly, the Court will deny Mr. Arias’s motion to reform the Stipulated Judgment

as to the restrictive covenant. 2

             B. Enforcement of the Stipulated Judgment and Sanctions

        A district court’s inherent power to enact sanctions against a party is “governed not by

rule or statute but by the control necessarily vested in courts to manage their own affairs so as to



2
 Although A Royal Flush seeks to extend the restrictive covenant for another two-year term effective from the date
of this order, Pl.’s Reply at 15–16 (citing United Rentals, Inc. v. Frey, No. 3:10CV1628 (HBF), 2011 WL 693013
(D. Conn. Feb. 18, 2011)), the Court declines to do so.

                                                        15
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 16 of 22



achieve the orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S.

32, 43 (1991) (quoting Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962)) (internal quotation

marks omitted).

        “A court’s inherent power to hold a party in civil contempt may be exercised only when

(1) the order the party allegedly failed to comply with is clear and unambiguous, (2) the proof of

noncompliance is clear and convincing, and (3) the party has not diligently attempted in a

reasonable manner to comply.” Terry, 886 F.2d at 1351; see also Jolen, Inc. v. Kundan Rice

Mills, Ltd., No. 19-cv-1296 (PKC), 2019 WL 2949988, at *3 (S.D.N.Y. July 9, 2019) (applying

the civil contempt standard to impose an escalating fine against defendant); Allstate Ins. Co. v.

Nair, No. 3:10-cv-88 (SRU), 2011 WL 1832774, at *2 (D. Conn. May 13, 2011) (applying the

civil contempt standard to impose a $500 civil contempt fine against defendant).

       A clear and unambiguous order must allow those within its scope “to ascertain from the

four corners of the order precisely what acts are forbidden.” King, 65 F.3d at 1058 (citing

Drywall Tapers, Local 1974 v. Local 530, Operative Plasterers Int’l Ass’n, 889 F.2d 389, 395

(2d Cir. 1989)). The violation need not be willful unless the court imposes attorney’s fees and

costs against the contemnor. Paramedics Electromedicina Comercial, Ltda. v. GE Med. Sys.

Info. Tech., Inc., 369 F.3d 645, 655 (2d Cir. 2004) (citing Donovan v. Sovereign Sec. Ltd., 726

F.2d 55, 59 (2d Cir. 1984)); see also Weitzman v. Stein, 98 F.3d 717, 719 (2d Cir. 1996)

(discussing the willfulness requirement needed for awarding attorney’s fees).

       A Royal Flush seeks to find Mr. Arias in contempt of the terms of the Stipulated

Judgment because of his failure to file quarterly reports.

       Mr. Arias argues that A Royal Flush waived the quarterly reporting requirement by

failing to request these statements from him. Def. Opp’n and Cross-Mot. at 12–13. According to



                                                 16
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 17 of 22



Mr. Arias, this amounts to an unreasonable delay under the equitable doctrine of laches that

should bar A Royal Flush’s claim for relief on this basis. Id.

       In reply, A Royal Flush asserts that “[t]here is no provision in the Stipulated Judgment

that indicates [the quarterly reporting] provision is preconditioned on Plaintiff requesting copies

of same from Defendant.” Pl.’s Reply at 11. In addition, A Royal Flush argues that laches is

inapplicable because “[t]here [was] no delay in Plaintiff seeking the relief requested from the

Court and even if there were determined to be delay, it was neither unreasonable nor does it

prejudice Defendant.” Id. at 13.

       The Court agrees.

       The quarterly reporting requirement in the Stipulated Judgment was clear and

unambiguous:

               Defendant shall submit statements, under oath, to the Plaintiff,
               through counsel, beginning on February 20, 2019 and every three
               months thereafter through July 14, 2020, attesting to his compliance
               with this Stipulated Judgment.

Stip. J. at 3. A Royal Flush has submitted evidence that Mr. Arias failed to comply, and Mr.

Arias has not denied his failure to submit a single quarterly report to A Royal Flush. See Butler

Aff. ¶ 9, ECF No. 75-2 (Dec. 5, 2019) (“As of this date, [A Royal Flush’s General Counsel]

ha[s] not received any sworn oaths from the defendant.”). Instead, Mr. Arias “submits that [A

Royal Flush]’s failure to request the quarterly reports indicated [to Mr. Arias] that [it] had moved

on from the dispute.” Def.’s Opp’n and Cross-Mot. at 13.

       But the express language of the Stipulated Judgment does not impose the burden on A

Royal Flush to request the quarterly reports from Mr. Arias, and this Court will not import

ambiguity where there is none. See Talmadge Bros., Inc. v. Iroquois Gas Transmission System,

L.P., 252 Conn. 479, 498 (2000) (“Where the language of the contract is clear and unambiguous,


                                                 17
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 18 of 22



the contract is to be given effect according to its terms . . . . [s]imilarly, any ambiguity in a

contract must emanate from the language used in the contract rather than from one party’s

subjective perception of the terms.” (citing Lawson v. Whitey’s Frame Shop, 241 Conn. 678, 686

(1997)); Heyman v. CBS, Inc., 178 Conn. 215, 225 (1979) (“[a] term not expressly included will

not be read into a contract unless it arises by necessary implication from the provisions of the

instrument”).

        Mr. Arias’s laches argument is equally unavailing.

        Laches is an equitable defense to claims seeking equitable relief. See Ikelionwu v. United

States, 150 F.3d 233, 237 (2d Cir. 1998) (“[Laches] is an equitable defense that ‘bars a plaintiff’s

equitable claim where he is guilty of unreasonable and inexcusable delay that has resulted in

prejudice to the defendant.” (quoting Ivani Contracting Corp. v. City of N.Y., 103 F.3d 257, 259

(2d Cir. 1997))). The party asserting a laches defense must “come[] before the court with clean

hands.” Eppendorf-Netheler-Hinz GMBH v. Nat’l Scientific Supply Co., 14 F. App’x 102, 105

(2d Cir. 2001), and establish that: “(1) the plaintiff knew of the defendant’s misconduct; (2) the

plaintiff inexcusably delayed in taking action; and (3) the defendant was prejudiced by the

delay,” Ikelionwu, 150 F.3d at 237 (citing Tri-Star Pictures, Inc. v. Leisure Time Prod., B.V., 17

F.3d 38, 44 (2d Cir. 1994)).

        A Royal Flush learned that Mr. Arias was violating the quarterly reporting requirements

on February 20, 2019, when he failed to submit the initial statement. Pl.’s Reply at 13. In August

2019, A Royal Flush learned that he was violating the geographic employment restriction. Id. In

September 2019, A Royal Flush sent him a cease and desist letter, before ultimately filing

seeking relief in this Court in December 2019. Id. at 2. After receiving the cease and desist letter,

Mr. Arias nonetheless failed to provide the quarterly report due in November 2019. Id. at 14.



                                                  18
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 19 of 22



       A Royal Flush did not “inexcusably delay[] in taking action,” see Ikelionwu, 150 F.3d at

237, and Mr. Arias was not prejudiced by the delay; in fact, the delay offered Mr. Arias time to

adhere to the Stipulated Judgment, which he did not. In any event, his actions do not support his

ability to “come before the court with clean hands.” See Eppendorf-Netheler-Hinz. GMBH, 14 F.

App’x at 105.

       According to Mr. Arias, he and his counsel reviewed and agreed to the terms of the

Stipulated Judgment as written, including the quarterly report requirement, which imposed no

requirement on A Royal Flush to request these statements from Mr. Arias. Stip. J. at 3; see

F.D.I.C. v. Cromwell Crossroads Assocs., Ltd. P’ship, 480 F. Supp. 2d 516, 525–26 (D. Conn.

2007) (finding that the defendants were not entitled to a laches defense because “[t]hey agreed to

the terms of the Stipulated Judgment . . . failed to make most of [the required] payments, and

have offered no excuse for this failure,” and as such “the court does not believe that the

[defendants] come before the court with clean hands”).

       Mr. Arias does not explain his failure to notify A Royal Flush or the Court when he

allegedly began working in the restricted area for United Site Services on or about September 26,

2019. Arias Decl. ¶ 8. Nor does he explain his failure to submit the November 2019 quarterly

report after A Royal Flush’s September 2019 cease-and-desist letter notified him of his

noncompliance. Arias Decl. ¶ 7.

       Accordingly, the Court will find Mr. Arias in contempt for failing to adhere to the

Stipulated Judgment’s quarterly reporting requirements.

       A Royal Flush requests an award for costs and expenses associated to its enforcement of

the Stipulated Judgment, including reasonable attorneys’ fees and the costs for the private

investigator. Pl.’s Mem. at 7.



                                                19
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 20 of 22



       Mr. Arias submits that his “separation with [A Royal Flush] should be determined legally

complete and that, in the event [he] is found in technical violation . . . , that any contempt award

be modest.” Def.’s Opp’n and Cross-Mot. at 15. He asks the Court to consider his current family

and economic situation, as well as that A Royal Flush “previously agreed to accept $1500 . . . in

settlement.” Arias. Decl. ¶ 14.

       As discussed above, Mr. Arias has failed to comply with the terms of the bargained-for

and agreed-to Stipulated Judgment, thus necessitating these filings and costs incurred by A Royal

Flush. He also has worked in one of the geographic areas prohibited by the Stipulated Judgment.

       Nevertheless, Mr. Arias made a decision out of economic necessity: United Sites Services

no longer gave him the option of working routes not in conflict with the Stipulated Judgment.

See Def.’s Opp’n and Cross-Mot. at 8 (“As of the late summer of 2019, having worked with USS

west coast operations for over a year, the composition of the executive board of USS changed . . .

[and Mr.] Arias was instructed by USS to take a secondary position as the Operations Manager

for Branford, CT and Stamford, CT.”); see also Arias Decl. ¶ 14 (“I am not in a position of

power to buck my orders received from the current management at my current employer USS.”).

       While this economic situation should have resulted in him coming to A Royal Flush to

renegotiate the terms of the Stipulated Judgment, his decision reflects an unfortunate and forced

circumstance, rather than a willful disregard of the Stipulated Judgment. See Allstate, 2011 WL

1832774 at *4 (finding a willful violation when the defendant “demonstrated a flagrant disregard

for the terms” of the permanent injunction). Indeed, the record reflects that Mr. Arias had good

reason to believe that his employment with United Site Services would not result in a violation of

the Stipulated Judgment. See A Royal Flush, 2018 WL 4539677, at *10–11 (emphasizing

testimony of Ron Carapezzi, then-CEO of United State Services, “that Mr. Arias [did] not and



                                                 20
          Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 21 of 22



will not work within A Royal Flush’s geographic areas of operation,” nor did he “work in the

portable toilet business of United Site Services”).

          Moreover, although A Royal Flush’s delayed decision to enforce the specific terms of the

Stipulated Judgment with respect to the failure to file the quarterly reports does not excuse Mr.

Arias’s liability, more prompt action on A Royal Flush’s part, such as notification after any such

failure, may have mitigated its attorney’s fees and costs. Compare Butler Aff. ¶ 8 (indicating

deadlines of February 20, 2019, May 20, 20219, and August 20, 2019 for Mr. Arias’s quarterly

reports), with id. ¶ 11 (“formal demand was made upon the defendant on September 13, 2019 to

cease and desist from his actions and conduct”); see also Arias. Decl. ¶ 11 (stating that he

“completely forgot” about the terms of the Stipulated Judgment because he believed A Royal

Flush “had dropped all interest” in him and “[s]ince the Stipulated Judgment was made, [he was]

not . . . asked to do anything”). As a result, on this record, there is an insufficient basis for

finding Mr. Arias’s violations willful to warrant the imposition of attorney’s fees and costs.

          The Court does, however, find Mr. Arias in civil contempt for violating the quarterly

reporting requirement of the Stipulated Judgment, and will impose a fine of $1,500.00, the initial

money judgment entered against Mr. Arias in the Stipulated Judgment, one consistent with his

previous violation of an agreement with A Royal Flush. See Allstate, 2011 WL 1832774, at *3

(“The ultimate consideration is whether the coercive sanction—here, a fine—is reasonable in

relation to the facts.”).

          Accordingly, Mr. Arias will be ordered to pay $1,500.00 to A Royal Flush as a sanction

for violating the quarterly reporting requirement of the Stipulated Judgment.

    IV.      CONCLUSION




                                                   21
        Case 3:18-cv-01206-VAB Document 85 Filed 07/02/20 Page 22 of 22



       For the reasons explained above, the Court GRANTS A Royal Flush’s motion to enforce

the stipulated judgment and DENIES Mr. Arias’s cross-motion to reform the stipulated

judgment.

       For the violation of the Stipulated Judgment’s requirement to submit quarterly reports,

Mr. Arias is ORDERED to pay the sum of $1500.00 to A Royal Flush as a sanction by

September 4, 2020.

       SO ORDERED at Bridgeport, Connecticut, this 2nd day of July, 2020.

                                                             /s/ Victor A. Bolden
                                                           Victor A. Bolden
                                                           United States District Judge




                                               22
